Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei (US Patent Pub. # 2002/0044689) in view of Marugame (US Patent Pub. # 2013/0011028).

generating a first image ("quick look" or low-resolution image) having a first resolution (low-resolution image) (Para 36);
searching, by processing circuitry (global feature extraction unit 15), the first image ("quick look" or low-resolution image) to determine whether a target object (regions of black pixels that may contain optical codes) can be identified in the first image ("quick look" or low-resolution image) (Para 37);
specifying, when it is determined that the target object (regions of black pixels that may contain optical codes) can be identified in the first image ("quick look" or low-resolution image), a region-of-interest (contour of each black pixel region) in the first image ("quick look" or low-resolution image), wherein the region-of-interest (contour of each black pixel region) includes the identified target object (regions of black pixels that may contain optical codes) (Para 37);
generating, when it is determined that the target object (regions of black pixels that may contain optical codes) cannot be identified in the first image ("quick look" or low-resolution image), a second image (full-resolution binary or run-offset encoded image) having a second resolution (full-resolution) higher than the first resolution (low-resolution) (Para 44);  Roustaei teaches the processing of this low-resolution image first proceeds as described above to see if the image simply contains a very large optical code. If the bounding box exceeds a certain percentage of the total image area, and the processing 
searching, by the processing circuitry (global feature extraction unit 15) , the second image (full-resolution binary or run-offset encoded image) to determine whether the target object (objects consisting of dark pixel regions) can be identified in the second image (full-resolution binary or run-offset encoded image) (Para 44); and
specifying, when it is determined that the target object (objects consisting of dark pixel regions) can be identified in the second image (full-resolution binary or run-offset encoded image), a region-of-interest (create bounding boxes surrounding each identified object or region) in the second image (full-resolution binary or run-offset encoded image), wherein the region-of-interest (create bounding boxes surrounding each identified object or region) in the second image (full-resolution binary or run-offset encoded image) includes the identified target object (objects consisting of dark pixel regions) (Para 44). 
Roustaei does not teach wherein the second resolution is lower than a full resolution of an image sensor used to capture signals from which the first and second image are generated.  Marugame teaches wherein the second resolution (currently set resolution is not the resolution corresponding to the highest magnification) is lower than a full resolution (currently set resolution is not resolution corresponding to the highest magnification) of an image sensor used to capture signals from which the first and second image are generated (Para 41).  Marugame teaches the resolution conversion 
As to claim 2, Marugame teaches further comprising: generating a third image (next image after S202) corresponding to the region-of-interest (region of interest (ROI)) in the first image (reduced image), wherein the third image (next image after S202) has a third resolution higher (resolution of the highest magnification image is converted) than the first resolution (reduced image) (Para 41); and recognizing, by the processing circuitry, an item (pathological characteristic region) in the third image (next image after S202) (Para 39).  
As to claim 5, Marugame teaches further comprising: generating a third image (next image after S202) corresponding to the specified region-of-interest (region of interest (ROI)) in the second image (next image), wherein the third image (next image after S202) has a third resolution higher (resolution of the highest magnification image is converted) than the second resolution (next image after S202) (Para 41). 

As to claim 11, this claim differs from claim 1 only in that the claim 1 is an image processing method claim whereas claim 11 are an image processing system claim.  Thus claim 11 is analyzed as previously discussed with respect to claim 1 above.  
As to claim 12, this claim differs from claim 5 only in that the claim 5 depends on claim 1 whereas claim 12 depends on claim 11.  Thus claim 12 is analyzed as previously discussed with respect to claim 5 above.
As to claim 14, this claim differs from claim 7 only in that the claim 7 depends on claims 1 and 5 whereas claim 14 depends on claims 11 and 12.  Thus claim 14 is analyzed as previously discussed with respect to claim 6 above.

Claims 3, 4, 8-10, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei (US Patent Pub. # 2002/0044689) in view of Marugame (US Patent Pub. # 2013/0011028) and further in view of Osindero (US Patent Pub. # 2017/0039452).
As to claim 3, note the discussion above in regards to claims 1 and 2.  Roustaei in view of Marugame do not teach wherein recognizing the item in the third image comprises recognizing an attribute of the target object.  Osindero teaches wherein recognizing the item (content object/item) in the third image comprises recognizing an attribute of the target object (object or item) (Para 92).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
As to claim 4, Osindero teaches wherein the recognized item (content object/item) comprises text (text) (Para 92).
As to claim 8, Osindero teaches wherein the recognized item (content object/item) comprises text (text) (Para 92).  
As to claim 9, Osindero teaches wherein recognizing the item (content object/item) in the third image comprises processing at least a portion of the third image using a machine learning classifier (machine learning classifier) (Para 118). 
As to claim 10, Osindero teaches wherein recognizing the item (content object/item) in the third image comprises recognizing an attribute of the target object (object or item) (Para 92). 
As to claims 15 and 16, these claims differ from claims 9 and 10 only in that the claims 9 and 10 depend on claims 1, 5, and 7 whereas claims 15 and 16 depends on claims 11, 12, and 14.  Thus claims 15 and 16 are analyzed as previously discussed with respect to claims 9 and 10 above.



Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei (US Patent Pub. # 2002/0044689) in view of Marugame (US Patent Pub. # 2013/0011028) and further in view of Wakabayashi (US Patent Pub. # 2015/0163403).
As to claim 6, note the discussion above in regards to claims 1 and 5.  Roustaei in view of Marugame do not teach wherein generating the third image comprises activating one or more analog-to-digital converters (ADCs) corresponding to the region-of-interest specified in the second image.  Wakabayashi teaches wherein generating the third image comprises activating one or more analog-to-digital converters (ADCs) (AD converter 51) corresponding to the region-of-interest specified in the second image (Para 162-165). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a grouping a predetermined number of pixels as taught by Wakabayashi to the image processing method of Roustaei in view of Marugame, to provide a solid-state imaging device and a driving method of a solid-state imaging device capable of realizing readout of pixel data at a high speed with lower power consumption, and to provide electronic equipment having such a solid-state imaging device (Para 6 of Wakabayashi).
As to claim 13, this claim differs from claim 6 only in that the claim 6 depends on claims 1 and 5 whereas claim 13 depends on claims 11 and 12.  Thus claim 13 is analyzed as previously discussed with respect to claim 6 above.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei (US Patent Pub. # 2002/0044689) in view of Wakabayashi (US Patent Pub. # 2015/0163403).
As to claim 17, Roustaei (Figs. 2, 4, and 9) discloses an image processing method, comprising:
generating a first image ("quick look" or low-resolution image) having a first resolution (low-resolution image) (Para 36);
searching the first image ("quick look" or low-resolution image) to identify a target object (regions of black pixels that may contain optical codes) in the first image ("quick look" or low-resolution image) (Para 37);
specifying, based on an identification of the target object (regions of black pixels that may contain optical codes), a region-of-interest (contour of each black pixel region) in the first image ("quick look" or low-resolution image), wherein the region-of-interest (contour of each black pixel region) includes the identified target object (regions of black pixels that may contain optical codes) (Para 37)
generate a second image (full-resolution binary or run-offset encoded image) corresponding to the region-of-interest (create bounding boxes surrounding each identified object or region), wherein the second image (full-resolution binary or run-offset encoded image) has a second resolution (full-resolution) higher than the first resolution (low-resolution image) (Para 44).

As to claim 18, Roustaei teaches further comprising recognizing, by the processing circuitry (10), an item (regions of black pixels that may contain optical codes) in the second image (full-resolution binary or run-offset encoded image) (Para 44). 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roustaei (US Patent Pub. # 2002/0044689) in view of Wakabayashi (US Patent Pub. # 2015/0163403) and further in view of Osindero (US Patent Pub. # 2017/0039452).
As to claim 19, note the discussion above in regards to claims 17 and 18.  Roustaei in view of Wakabayashi do not teach wherein recognizing the item in the third image comprises processing at least a portion of the third image using a machine learning classifier.  Osindero teaches wherein recognizing the item (content object/item) 
As to claim 20, Osindero teaches wherein recognizing the item (content object/item) in the third image comprises recognizing an attribute of the target object (object or item) (Para 92). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26961/6/2021